Case 1:19-cv-03467-CMA-NYW Document 9 Filed 01/21/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03467-CMA-NYW

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

  v.

  GREGORY M. PRUSA,

          Defendant.


                                      FINAL JUDGMENT


          In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

          Pursuant to the Order Granting Motion for Entry of Final Judgment (Doc. # 8)

  entered by United States District Judge Christine M. Arguello, on January 21, 2020, it is

          ORDERED that Plaintiff’s Motion for Entry of Judgment (Doc. # 7) is GRANTED.

  It is

          FURTHER ORDERED that The Securities and Exchange Commission’s Final

  Order, entered on July 17, 2019, is enforced. It is

          FURTHER ORDERED That Defendant Prusa shall pay the civil money penalty of

  $25,000, plus outstanding interest pursuant to 31 U.S.C. § 3717 until entry of this

  Judgment, together with post-judgment interest pursuant to 28 U.S.C. § 1961 from the

  date of the entry of this Judgment until the money penalty is paid in full. It is

          FURTHER ORDERED Defendant Prusa shall cease and desist from committing

  or causing any violations and any future violations of Sections 203A, 206(1), 206(2),
Case 1:19-cv-03467-CMA-NYW Document 9 Filed 01/21/20 USDC Colorado Page 2 of 4




  206(4), and 207 of the Advisers Act, and Rule 206(4)-8 thereunder. Defendant Prusa is

  further barred from association with any broker, dealer, investment adviser, municipal

  securities dealer, municipal advisor, transfer agent, or nationally recognized statistical

  rating organization. Defendant Prusa is also prohibited from serving or acting as an

  employee, officer, director, member of an advisory board, investment adviser or

  depositor, or principal underwriter for a registered investment company or affiliated

  person of such investment adviser, depositor, or principal underwriter. It is

         FURTHER ORDERED that Defendant Prusa shall make payment in one of the

  following ways:

                a.     Defendant Prusa may transmit payment electronically to the

                       Commission, which will provide detailed ACH transfer/Fedwire

                       instructions upon request;

                b.     Defendant Prusa shall make direct payment from a bank account

                       via Pay.gov through the SEC website at

                       http://www.sec.gov/about/offices/ofm.htm; or

                c.     Defendant Prusa may pay by certified check, bank cashier’s check,

                       or United States postal money order, made payable to the

                       Securities and Exchange Commission and hand-delivered or

                       mailed to:

                              Enterprise Services Center
                              Accounts Receivable Branch
                              HQ Bldg., Room 181, AMZ-341
                              6500 South MacArthur Boulevard
                              Oklahoma City, OK 73169




                                               2
Case 1:19-cv-03467-CMA-NYW Document 9 Filed 01/21/20 USDC Colorado Page 3 of 4




                      Payments by check or money order must be accompanied by a

                      cover letter identifying Mr. Prusa as Defendant in this action, the

                      name of this Court, and the docket number of this action (No.19-cv-

                      03467-CMA-NYW, United States District Court for the District of

                      Colorado). A copy of the cover letter and check or money order

                      must be sent to:

                              Michael J. Roessner
                              Securities and Exchange Commission
                              100 F Street, NE, Mail stop 5631
                              Washington, D.C. 20549-0022

                      Upon such payments being fully made, the Commission will provide

                      Defendant Prusa with a full satisfaction of judgment and discharge

                      any judgment lien it may have docketed.

                      It is

        Further ordered that the Court may order such relief as may be necessary for

  enforcement of any order of this Court as to the civil monetary penalty pursuant to the

  Federal Debt Collection Procedures Act, 28 U.S.C. §§ 3001–3308. It is

        FURTHER ORDERED that the Court shall retain jurisdiction over this matter for

  the purposes of enforcing the terms of this Judgment. Post-Judgment interest shall

  accrue pursuant to 28 U.S.C. § 1961. It is

        FURTHER ORDERED that Final Judgment Is entered in favor of Plaintiff United

  States Securities and Exchange Commission and against Defendant Gregory M. Prusa.




                                               3
Case 1:19-cv-03467-CMA-NYW Document 9 Filed 01/21/20 USDC Colorado Page 4 of 4




        DATED: January 21, 2020.

                                    FOR THE COURT:
                                    Jeffrey P. Colwell, Clerk


                                    By:    s/S. West
                                             S. West, Deputy Clerk




                                      4
